10/01/2021


      FILED                                                                       Case Number: OP 21-0498


          OCT 0 1 2021
     Bowen Greenwood
   Clerk of Supreme Court
      State of rvlontana




             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      OP 21-0498

SHANE CLARK JOHNSON,

             Petitioner,
                                                            GRANT OF MOTION TO
     v.
                                                              PROCEED WITHOUT
                                                          PAYMENT OF FILING FEE
12th DISTRICT COURT, HILL COUNTY,
HONORABLE Judge Matthew Cuffe,

             Respondent.
             Respondent.

     Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

      DATED:       October 1, 2021.




                                            BOWEN GREENWOOD
                                            Clerk of the Supreme Court